DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshinada et al. (hereinafter “Yoshinada” US 2018 / 0051446).

As pertaining to Claim 1, Yoshinada discloses (see Fig. 1 and Fig. 16) a construction machine (1) provided with an attachment (2) having a leading end attachment (8), the construction machine (1; see Page 2 through Page 3, Para. [0042]-[0046] and [0050]) comprising:
an attachment state detecting device (32, 19, 20) which detects a state (i.e., an attitude and a position) of the attachment (2);
a display device (52); and
a controller (see the combined processing functionality of (51IO, 51P, 51M) in (51)), wherein the controller (again, see (51)) includes
	an attachment positional information generation section (again, see (51); i.e., a processing unit) which generates attachment positional information (i.e., attitude and position information) concerning a position of the attachment (2) based on the state (i.e., attitude and position) of the attachment (2) detected by the attachment state detecting device (32, 19, 20); and
a display control section (again, see (51)) which controls the display device (52) to display attachment relevant information (i.e., a superimposed image) generated based on the attachment positional information (i.e., attitude and position information) generated by the attachment positional information generation section (see (51) in combination with (32, 19, 20)) and three-dimensional contour information (i.e., terrain contour information (WA)) concerning a three-dimensional contour (i.e., a terrain contour) of a peripheral working area (WA) around the construction machine (1; see (19, 20)), wherein

the controller (again, see (51)) generates projection directional information (i.e., horizontal, vertical, and/or depth projection directional information) for setting the projection direction (again, see Fig. 16) based on input information (see (53)) concerning the projection direction input by an operator (see Page 3, Para. [0047]-[0049]).

As pertaining to Claim 2, Yoshinada discloses (see Fig. 1 and Fig. 16) that the projected image (i.e., the projected image about the leading end attachment (8); see (8, 60) in Fig. 16) is displayed with a gradation of a color or a number of colors in accordance with distance information concerning a distance between the leading end attachment (8) and an object (WA) which lies in an area where the projected image is superimposed on the peripheral image (i.e., the peripheral working area image (WA)), the object (WA) existing in the peripheral working area (again, see Fig. 16 and Page 10, Para. [0118]).

As pertaining to Claim 3, Yoshinada discloses (see Fig. 1 and Fig. 16) a peripheral contour detecting device (see (19, 20)) which detects the three-dimensional contour (i.e., a terrain contour) of the peripheral working area (WA); and
a peripheral contour information generation section (again, see (51)) which generates the three-dimensional contour information (i.e., a terrain contour information) of the peripheral working area (WA) based on the three-dimensional contour (i.e., terrain contour) of the peripheral working area (WA) detected by the peripheral contour detecting device (again, see (19, 20); and again, see Page 4, Para. [0062]-[0063]; Page 6 through Page 7, Para. [0087]-[0093]; and Page 9 through Page 10, Para. [0109]-[0118]).

As pertaining to Claim 4, Yoshinada discloses (see Fig. 1 and Fig. 16) a peripheral contour detecting device (see (19, 20)) is configured to detect a shape of the leading end attachment (8; again, see Page 3, Para. [0045] and note that the imaging device (19) images the leading end attachment (8) to display a superimposed image).

As pertaining to Claim 5, Yoshinada discloses (see Fig. 1 and Fig. 16) that the attachment state detecting device (32, 19, 20) is configured to detect the three-dimensional contour (i.e., terrain contour) of the peripheral working area (WA; again, see Page 4, Para. [0062]-[0063]; Page 6 through Page 7, Para. [0087]-[0093]).

As pertaining to Claim 8, Yoshinada discloses (see Fig. 1 and Fig. 16) a transmitting device (24) mounted on a construction machine body (1) provided with the attachment (2); and
a receiving device (54A) provided on a remote operation part (see (50, 54, 51)) for remotely operating the construction machine body (1) on an outside of an operating room (see (50)) of the construction machine body (1), wherein
the display device (52) includes a remote operation assisting monitor (see (53, 52)) arranged in the remote operation part (again, see (50, 54, 51)), and
the remote operation assisting monitor (53, 52) is configured to display the attachment relevant information (i.e., the superimposed image) in accordance with a signal concerning the attachment relevant information (i.e., the superimposed image) received by the receiving device (54A), the signal being output from the display control section (again, see (51)) and transmitted from the transmitting device (24) to the receiving device (54A) via a wireless communication (see Page 3, Para. [0050]; Page 6 through Page 7, Para. [0087]-[0093]; and Page 9 through Page 10, Para. [0109]-[0118]; and see Fig. 21; and note that the signal concerning the attachment relevant information comprises attachment positional information and three-dimensional contour information output from (51) after being transmitted and received, respectively via (24) and (54A)).

As pertaining to Claim 9, Yoshinada discloses (see Fig. 1 and Fig. 16) a transmitting device (24) mounted on a construction machine body (1) provided with the attachment (2), and configured to accept an input of attachment basic data (i.e., attitude and position data) about the state (i.e., attitude and position) of the attachment (8) 
a receiving device (54A) provided on a remote operation part (see (50, 54, 51)) for remotely operating the construction machine body (1) on an outside of an operating room (see (50)) of the construction machine body (1), and configured to receive the attachment basic data (i.e., attitude and position data) and the peripheral working area basic data (i.e., terrain contour data) each transmitted from the transmitting device (24) via a wireless communication; and
a peripheral contour information generation section (again, see (51)) provided on the remote operation part (see (50, 54, 51)), and configured to generate the three-dimensional contour information (i.e., terrain contour information (WA)) of the peripheral working area (WA) based on the peripheral working area basic data (i.e., terrain contour data) received by the receiving device (54A), wherein
the display device (52) includes a remote operation assisting monitor (53, 52) provided on the remote operation part (see (50, 54, 51)),
the attachment positional information generation section (see (51)) is provided on the remote operation part (50, 54, 51), and configured to generate the attachment positional information (i.e., attitude and position information) based on the attachment basic data (i.e., attitude and position data) received by the receiving device (54A), and
the display control section (again, see (51)) is provided on the remote operation part (50, 54, 51), and configured to control the remote operation assisting monitor (53, .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinada in view of Friend (US 8,918,246).

As pertaining to Claim 6, Yoshinada does not explicitly disclose that the display device includes a transparent head-up display arranged at a front position in an operating room.
However, in the same field of endeavor, Friend discloses (see Fig. 1 and Fig. 2) a construction machine (see Col. 2, Ln. 57-60) comprising a display device (170) that 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshinada with the teachings of Friend, such that the display device includes a transparent head-up display arranged at a front position in an operating room, in order to allow an operator to facilitate controlling of the construction machine in an augmented-reality such that the control is convenient to the operator without requiring the operator to move his/her head to view displayed information.

As pertaining to Claim 7, Yoshinada does not explicitly disclose that the display device includes a transparent head mounted display configured to be worn by the operator in an operating room.
However, in the same field of endeavor, Friend discloses (see Fig. 1 and Fig. 2) a construction machine (see Col. 2, Ln. 57-60) comprising a display device (170) that includes a transparent head mounted display configured to be worn by an operator in an operating room, wherein the head mounted display allows an operator to facilitate controlling of the construction machine in an augmented-reality such that the control is convenient to the operator without requiring the operator to move his/her head to view displayed information (see Col. 4, Ln. 34-54 and Col. 5, Ln. 17-40).
.


Response to Arguments

Applicant's arguments filed 22 October 2021 have been fully considered but they are not persuasive.  The applicant has argued that none of the references relied upon by the examiner in the prior Office Action, namely Yoshinada and Friend, teach or fairly suggest a “controller” (see Remarks at Pages 6 and 7) that “generates projection directional information for setting the projection direction based on input information concerning the projection direction input by an operator” (see Remarks at Page 8).  The examiner respectfully disagrees.  In fact, Yoshinada clearly discloses (see Fig. 1 and Fig. 16) a controller (51) that generates three-dimensional projection directional information, corresponding to horizontal, vertical, and/or depth projection directional information, for setting a projection direction (see Fig. 16) based on input information (see (53)) concerning the projection direction input by an operator (see Page 3, Para. [0047]-[0049]).  Therefore, the rejection of Claims 1-9 is maintained.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622